



Exhibit 10-h










QUOTA PURCHASE AND SALE
AGREEMENT










by and among






MERITOR HEAVY VEHICLE SYSTEMS, LLC and


MERITOR DO BRASIL SISTEMAS AUTOMOTIVOS LTDA.




and




RANDON S.A. IMPLEMENTOS E PARTICIPAÇÕES




















Dated April 29, 2013



--------------------------------------------------------------------------------

















QUOTA PURCHASE AND SALE AGREEMENT






THIS QUOTA PURCHASE AND SALE AGREEMENT is made and entered into as of April
29th, 2013, by and among:




I. MERITOR HEAVY VEHICLE SYSTEMS, LLC, a company duly organized and existing
under the laws of the State of Delaware, United States of America, headquartered
at 2135 West Maple Road, 48084, Troy, State of Michigan, United States of
America, enrolled with the Corporate Taxpayer Register of the Ministry of
Finance under CNPJ No. 05.732.826/0001-69, herein represented by its undersigned
legal representative(s), hereinafter referred to as “HVS”,




II. MERITOR DO BRASIL SISTEMAS AUTOMOTIVOS LTDA., a company duly organized and
existing under the laws of Brazil, having its principal place of business in the
city of Osasco, State of São Paulo, at Rua Nathanael Tito Salmon, 409, CEP
06016-075, enrolled with the Corporate Taxpayer Register of the Ministry of
Finance under CNPJ No. 56.669.187/0001-75, herein represented by its undersigned
legal representative(s), hereinafter referred to as “MERITOR BRAZIL” and
together with HVS, the “Sellers”, and






III. RANDON S.A. IMPLEMENTOS E PARTICIPAÇÕES, a publicly held corporation duly
organized and existing under the laws of Brazil, having its principal place of
business in the city of Caxias do Sul, State of Rio Grande do Sul, at Avenida
Abramo Randon, 770, CEP 95055-010, Interlagos District, enrolled with the
Corporate Taxpayer Register of the Ministry of Finance under CNPJ No.
89.086.144/0001-16, herein represented by its undersigned legal
representative(s), hereinafter referred to as “RANDON” or the “Purchaser”,


and also, as Intervening Parties,


IV. MASTER SISTEMAS AUTOMOTIVOS LTDA., a company duly organized and existing
under the laws of Brazil, having its principal place of business in the city of
Caxias do Sul, State of Rio Grande do Sul, at Rua Atílio Andreazza, 3.520, CEP
95052-070, enrolled with the Corporate Taxpayer Register of the Ministry of
Finance under CNPJ No.



--------------------------------------------------------------------------------



90.852.914/0001-73, herein represented by its undersigned legal
representative(s), hereinafter referred to as “MASTER”; and




V. SUSPENSYS SISTEMAS AUTOMOTIVOS LTDA., a company duly organized and existing
under the laws of Brazil, having its principal place of business in the city of
Caxias do Sul, State of Rio Grande do Sul, at Avenida Abramo Randon, 1262, CEP
95055-010, enrolled with the Corporate Taxpayer Register of the Ministry of
Finance under CNPJ No. 10.523.280/0001-76, herein represented by its undersigned
legal representative(s), hereinafter referred to as “COMPANY”.


Capitalized terms used herein and not otherwise defined herein have the
respective meanings set forth or referred to in Article I. Terms defined in the
singular have a comparable meaning when used in the plural, and vice versa.




RECITALS


A.MASTER is a joint venture between MERITOR BRAZIL and Purchaser, and the
COMPANY, following the capital reduction referred to in Recital C, will be a
joint venture between HVS, MERITOR BRAZIL and the Purchaser, each of which is
dedicated to the import, export, manufacturing and sale of systems, parts and
components for different type of vehicles, as well as to the provision of
services in connection thereto.




B.MERITOR BRAZIL and the Purchaser are the sole owners of all of the quotas
comprising the total corporate capital of MASTER, in the proportion of 51% to
the Purchaser and 49% to MERITOR BRAZIL.




C.By virtue of a certain capital reduction deliberated through the Minutes of
the 56th. Shareholders Resolution held by the totality of MASTER shareholders on
March 1st., 2013, MERITOR BRAZIL shall receive payment in kind, represented by
quotas held by MASTER in the corporate capital of the COMPANY, due to which
payment MERITOR BRAZIL shall become the owner before the Closing Date (as herein
defined) of 26.057 quotas corresponding to 26,057% of the corporate capital of
the COMPANY, and all such quotas to be held and owned by MERITOR BRAZIL are
hereinafter referred to as the “MERITOR BRAZIL Quotas”.


D.HVS owns 23.942 quotas in the corporate capital of the COMPANY, corresponding
to a participation of 23, 942% of its total capital stock, and all such quotas
held by HVS are hereinafter referred to as the “HVS Quotas”.


E.Sellers desire to sell, transfer and assign to Purchaser, and Purchaser
desires to acquire from Sellers, and accepts the transfer and assignment of, all
of the MERITOR BRAZIL Quotas and all of the HVS Quotas, which together are
hereinafter simply referred



--------------------------------------------------------------------------------



to as the “Quotas”. Upon the sale, transfer and assignment of the Quotas,
Purchaser shall become their sole owner and beneficiary, subject to the terms
and conditions set forth in this Agreement.




THEREFORE, in consideration of the mutual covenants and undertakings contained
in this Agreement, and subject to and its terms and conditions, intending to be
legally bound, the Parties agree as follows:




ARTICLE I


Section 1.1    Definitions.    As used in this Agreement, the following
capitalized terms have the meanings set forth or referred to in this Section.


“Agreement” means this Quota Purchase and Sale Agreement and its Exhibit I.


“Brazilian Reais” means the Brazilian local currency.


“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks in Brazil are authorized or obligated by law not to open or remain closed.




“CADE” means the Administrative Council for Economic Defense, Brazil’s antitrust
authority.


“CCBC” means the Brazil-Canada Chamber of Commerce.


“Closing” or “Closing Date” has the meaning set forth in Section 4.1.




“COMPANY” has the meaning set forth in the preamble.


“Confidential Information” has the meaning set forth in Section 6.2.


“Exemption Period” has the meaning set forth in Section 2.2(c).


“HVS Quotas” has the meaning set forth in the preamble.


“JVA” has the meaning set forth in Section 6.1.


“Lease Agreement” has the meaning set forth in Section 2.2(c).


“MERITOR BRAZIL Quotas” has the meaning set forth in the preamble.





--------------------------------------------------------------------------------



“Notice of Dispute” has the meaning set forth in Section 8.1.


“Party” means HVS, MERITOR BRAZIL, RANDON, MASTER and the COMPANY, and “Parties”
means all of them, and in each case shall include their respective successors
and permitted assigns.
“Profits” means MASTER’s income after taxes increased by any interest on equity
deducted in computing income after taxes.


“PTAX Rate” means the US Dollar foreign exchange purchase rate.


“Purchaser” has the meaning set forth in the preamble.


“Purchase Price” has the meaning set forth in Section 2.2.


“Quotas” has the meaning set forth in the preamble.


“Sellers” has the meaning set forth in the preamble.


“Sisbacen System” means the electronic system of the Brazilian Central Bank
through which the registrations of foreign equity investments and reinvestments
are made.


“Suspensys IP” means: 1) the intellectual property owned by Suspensys on the
Closing Date, including without limitation, a) the technology transferred to
Suspensys in Section 11.1 of the Joint Venture Agreement dated August 15, 2002
(“the JVA”) and any developments and improvements thereto made by Suspensys and
b) any intellectual property independently developed by Suspensys prior to the
Closing Date; and 2) any of the Meritor technology (as described in Section 11.2
of the JVA) which is as of the Closing Date being used in volume production by
Suspensys and which is or was the subject of a license agreement from Meritor to
Suspensys.




ARTICLE II


Section 2.1    Purchase and Sale of the Quotas. Upon the terms and subject to
the conditions set forth in this Agreement, at the Closing,


(a)    HVS shall sell, convey, transfer, assign and deliver to Purchaser and
Purchaser shall purchase, accept and receive from HVS, all of HVS’ rights, title
and interest in and to the HVS Quotas, free and clear of all liens and
encumbrances, and


(b)     MERITOR BRAZIL shall sell, convey, transfer, assign and deliver to
Purchaser and Purchaser shall acquire, accept and receive from MERITOR BRAZIL,
all of MERITOR BRAZIL’s rights, title and interest in and to the MERITOR BRAZIL
Quotas, in the quantity and as they shall be received from MASTER in
consideration for the capital reduction referred to in Recital C hereof.



--------------------------------------------------------------------------------







Section 2.1.1    Obligations of MASTER. For the implementation of the
transaction agreed hereto, MASTER hereby commits to, until the Closing Date:


(a)Maintain all of the quotas held in the COMPANY’s corporate capital free and
clear of any lien, security interest, pledge, restriction, encumbrance or claim;




(b)Implement and make effective, without any delay when legally permitted under
the Brazilian law, the reduction of its corporate capital, as set forth in
Recital C above; and


(c)Pay, in kind, to MERITOR BRAZIL and RANDON the amounts due as a result of the
capital reduction mentioned above, represented by quotas held by MASTER in the
corporate capital of the COMPANY.




Section 2.2    Purchase Price and Payment. The aggregate amount of the
consideration for the purchase and sale of the Quotas by the Purchaser from the
Sellers is one hundred ninety- five million United States Dollars (US$
195,000,000.00) (the “Purchase Price”) and is composed by the following:




(a)     Subject to reduction in the amounts, if any, required to be withheld by
Purchaser pursuant to the terms of Section 2.4, the amount of Ninety-Three
Million, Two Hundred Fifty-Six Thousand, Thirty-Eight United States Dollars
(US$93,256,038) shall be paid by the Purchaser to HVS at Closing, by a wire
transfer in immediately available funds, to the account indicated in Section
2.3, as a full consideration for the HVS Quotas;




(a.1)    The amount of Four Million Seven Hundred Twenty One Thousand Two
Hundred Fifty Brazilian Reais and Forty Five Cents (R$ 4,721,250.45) shall be
paid by Purchaser to HVS through the dividend and interest on equity
contemplated by Section 4.1.1(e) and its correspondent amount in United States
Dollars shall be deducted from the amount mentioned in (a) above. The conversion
of the Brazilian Reais into United States Dollars shall be effected by applying
the PTAX Rate in force in the Business Day immediately preceding the payment
date of the dividend and interest on equity.




(b)     The amount equivalent in Brazilian Reais to Ninety-Six Million, Seven
Hundred Forty-Three Thousand, Nine Hundred Sixty-Two United States Dollars
(US$96,743,962) shall be paid by the Purchaser to MERITOR BRAZIL at Closing, by
a wire transfer in immediately available funds, to the account indicated in
Section 2.3, as a partial consideration for the MERITOR BRAZIL Quotas, with the
remaining consideration for such quotas to be paid in accordance with the terms
of Section 2.2(c). The conversion of the United



--------------------------------------------------------------------------------



States Dollars into Brazilian Reais shall be effected by applying the PTAX Rate
in force in the Business Day immediately preceding the Closing Date.




(b.1)    The amount of Four Millions Three Hundred Sixty Seven Thousand Five
Hundred Twenty Five Brazilian Reais and Fifty Two Cents (R$ 4,367,525.52) shall
be paid by Purchaser to MERITOR BRAZIL through the dividend and interest on
equity contemplated by Section 4.1.1(e) and its correspondent amount in United
States Dollars shall be deducted from the amount mentioned in (b) above. The
conversion of the Brazilian Reais into United States Dollars shall be effected
by applying the PTAX Rate in force in the Business Day immediately preceding the
payment date of the dividend and interest on equity.




(c)    The amount of five million United States Dollars (US$ 5,000,000.00) shall
be paid by Purchaser to MERITOR BRAZIL through the following mechanism: (i)
Purchaser shall cause the COMPANY to execute with MERITOR BRAZIL at or prior to
Closing the lease agreement in the form of the draft attached hereto and which
constitutes the Exhibit I to this Agreement (the “Lease Agreement”), related to
the real estate property located in the city of Resende, Rio de Janeiro State,
at Rua Projetada, No. 595, Polo Industrial District, Zip Code 27511-970, as
further described and identified in the Lease Agreement, (ii) the Lease
Agreement, among other terms and conditions, shall state that, as of the Closing
Date, MERITOR BRAZIL shall not be responsible for or in any way be required to
make the payment of the monthly lease amounts set forth therein, meaning that
MERITOR BRAZIL shall be exempted from making such payments to the COMPANY for
the period of time needed to accumulate the amount of five million United States
Dollars (US$ 5,000,000.00) of monthly lease exemptions (the “Exemption Period”).




Section 2.2.1     If, for any reason whatsoever, MERITOR BRAZIL is prevented
from taking the full benefit of five million United States Dollars (US$
5,000,000.00) of monthly lease exemptions as set forth in item (c) above,
including, but not limited to, due to a force majeure event, and such reason or
event lasts more than ninety (90) days, the Purchaser shall pay such amount or
any balance thereof to MERITOR BRAZIL within the subsequent thirty (30) days.




Section 2.2.2    For purposes of allocating the Purchase Price between HVS and
MERITOR BRAZIL, the discounted fair market value of the five million United
States Dollars (US$ 5,000,000) of exempted lease payments shall be deemed to be
Four Million, Seven Hundred Fifty Thousand United States Dollars (US$
4,750,000.00).




Section 2.3    Wire Transfer Instructions. The Purchase Price mentioned in items
(a) and (b) of Section 2.2 shall be wired by Purchaser to the following bank
accounts designated by Sellers:



--------------------------------------------------------------------------------





(a)    Beneficiary: Meritor Heavy Vehicle Systems, LLC
Bank name: JP Morgan Chase Bank, N.A. – One Chase Manhattan Plaza, New York, NY
1005-1401
ABA # [REDACTED]
SWIFT: [REDACTED]
Account No.: [REDACTED]


(b)    Beneficiary: Meritor do Brasil Sistemas Automotivos Ltda.
Bank name: Banco Bradesco S.A. Bank number: [REDACTED]
Bank branch No.: [REDACTED]
Account No.: [REDACTED]




Section 2.4    To the extent required under the Brazilian applicable tax law to
the transaction contemplated by this Agreement, Purchaser shall be responsible
for withholding the income tax levied upon the interest on equity referred to in
items 2.2 (a.1) and (b.1) and, from the cash payment referred to in item (a) of
Section 2.2, the income tax at the rate of fifteen percent (15%) due in Brazil
by HVS on the capital gain (if any) arising from the sale of the HVS Quotas, as
well as for paying such tax to the local authorities, providing HVS with a
certified copy of the payment document. The calculation of the possible capital
gain (if any) shall be made by the advisors of HVS and submitted to Purchaser.




Section 2.5    The Parties acknowledge and accept that according to the
Brazilian antitrust law and regulations, the transactions contemplated hereunder
are subject, for their implementation, to the CADE’s approval by a formal
decision, such clearance being a condition precedent to Closing as per item (d)
of Section 4.1.1. Accordingly, the Parties shall jointly prepare and submit to
CADE, upon execution of this Agreement, the relevant notification and shall not
modify their structure and the dynamics of competition in the relevant market
pending CADE’s decision.


    
ARTICLE III
 
Section 3.1    Representations and Warranties of Sellers. Sellers represent and
warrant to Purchaser as follows as of the date of this Agreement and as of the
Closing Date:




(a)     HVS is the sole owner of the HVS Quotas, free and clear of any lien,
security interest, pledge, restriction, encumbrance or claim, and has full legal
right, power and authority to enter into this Agreement, to assign and transfer
the HVS Quotas to Purchaser in accordance with this Agreement, to perform its
obligations hereunder and the performance of its obligations hereunder has been
duly authorized by any and all persons or entities, governmental or not, as
applicable. Before the Closing Date and upon the legal completion by MASTER of
the capital reduction referenced in Recital C hereof, MERITOR BRAZIL shall
become the sole owner of the MERITOR BRAZIL Quotas by receiving from MASTER



--------------------------------------------------------------------------------



the quotas held by MASTER in the corporate capital of the COMPANY, in the
proportion attributable to MERITOR BRAZIL by virtue of the capital reduction
referred to in Recital C hereof, and the MERITOR BRAZIL Quotas shall be in the
quantity and as they shall be received from MASTER in consideration for the
capital reduction referenced in Recital C hereof. MERITOR BRAZIL has full legal
right, power and authority to enter into this Agreement and, on the Closing Date
shall have full legal right to assign and transfer the MERITOR BRAZIL Quotas to
Purchaser in accordance with this Agreement, to perform its obligations
hereunder and the performance of its obligations hereunder shall have been duly
authorized by any and all persons or entities, governmental or not, as
applicable.


(b)    Except for the CADE’s approval as referred to in Section 2.5 herein, no
other consent or authorization from any governmental entity is required. All
corporate actions on the part of Sellers, their officers, directors and
shareholders necessary for the authorization, execution, delivery and
performance of this Agreement by Sellers have been taken, or will be taken,
prior to Closing. The execution of this Agreement and the fulfillment of the
obligations by Sellers (i) do not breach any provision under their respective
corporate documents, and (ii) do not breach any law, statute, judicial,
administrative or arbitration decision, to which the respective Party is bound,
except, in each case, for such breaches that would not prohibit or materially
impair such Party’s ability to perform its obligations under this Agreement.




(c)    This Agreement, duly executed and delivered by Sellers, shall constitute
the legal, valid and binding obligations of Sellers, enforceable in accordance
with their respective terms and conditions, subject, however, with respect to
MERITOR BRAZIL, to the effective legal completion of MASTER’s capital reduction
and consequent assignment and transfer to MERITOR BRAZIL of the proportionate
amount of the ownership and title over the quotas held by MASTER with respect to
the equity participation of MERITOR BRAZIL in the corporate capital of the
COMPANY, as provided for hereunder. Upon execution by Sellers and Purchaser at
the Closing of the amendment to the Articles of Association of the COMPANY
reflecting the assignment and transfer of the Quotas to Purchaser, and
subsequent delivery thereof to Purchaser, Purchaser will acquire all of Sellers’
title to such Quotas and to the totality of the capital stock of the COMPANY.




(d)     The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated by this Agreement and the
compliance with the terms, conditions and provisions of this Agreement by
Sellers will not violate, conflict with or result in a breach of or constitute a
default under or termination of (or an event which might, with the passage of
time or the giving of notice or both, constitute a default under or termination
of) any of the terms, conditions or provisions of any agreement or instrument to
which any of the Sellers is a party or by which any of them or any of their
assets may be bound or affected, or any judgment or order of any court or
governmental department, commission, board or agency, or any applicable law,
rule or regulation, except, in each case, for such breaches that



--------------------------------------------------------------------------------



would not prohibit or materially impair such Party’s ability to perform its
obligations under this Agreement.




Section 3.2    Representations and Warranties of Purchaser. Purchaser represents
and warrants to Sellers as follows as of the date of this Agreement and as of
the Closing Date:


(a)    Purchaser has full legal right, corporate power and authority to make,
execute, deliver and perform this Agreement. This Agreement, duly executed and
delivered by Purchaser, shall constitute the legal, valid and binding
obligations of Purchaser, enforceable in accordance with their respective terms
and conditions. The execution of this Agreement and the fulfillment of the
obligations by Purchaser (i) do not breach any provision under its corporate
documents, and (ii) do not breach any law, statute, judicial, administrative or
arbitration decision, which the respective Party is bound to, except, in each
case, for such breaches that would not prohibit or materially impair such
Party’s ability to perform its obligations under this Agreement.


(b)    Except for the CADE’s approval as referred to in Section 2.5 herein, no
other consent or authorization from any governmental entity is required. All
corporate actions on the part of Purchaser, its officers, directors and
shareholders necessary for the authorization, execution, delivery and
performance of this Agreement by Purchaser have been taken, or will be taken,
prior to Closing. This Agreement constitutes the legal, valid and binding
obligation of Purchaser, enforceable against it in accordance with the terms and
conditions of the Agreement. The execution and delivery of this Agreement does
not, and the consummation of the transactions contemplated by this Agreement and
the compliance with the terms, conditions and provisions of this Agreement by
Purchaser will not violate, conflict with or result in a breach of or constitute
a default under or termination of (or an event which might, with the passage of
time or the giving of notice or both, constitute a default under or termination
of) any of the terms, conditions or provisions of any agreement or instrument to
which the Purchaser is a party or by which any of its assets may be bound or
affected, or any judgment or order of any court or governmental department,
commission, board or agency, or any applicable law, rule or regulation, except,
in each case, for such breaches or defaults that would not prohibit or
materially impair such Party’s ability to perform its obligations under this
Agreement.




ARTICLE IV
 
Section 4.1    Closing. The Parties will use their respective best efforts to
consummate the transactions contemplated by this Agreement, at the Purchaser’s
head office, in the address indicated in the preamble hereof, at 10:00 AM,
within two (2) business days after the date on which all conditions to Closing
set forth in Section 4.1.1 hereof are fully fulfilled, but, in any case, no
later than September 1st, 2013 (the “Closing” or the “Closing Date”). The
Closing Date shall be automatically extended by any delay which is outside of
the control, and without the fault, of the Parties, including any failure to
satisfy any of the



--------------------------------------------------------------------------------



conditions to Closing set forth in Section 4.1.1. In addition, the Closing Date
may be extended by mutual agreement of the Parties.




Section 4.1.1     Conditions to Closing. The Closing of the transactions
contemplated hereby shall be preceded by, and conditioned upon, the following
cumulative events:


(a)Purchaser, HVS and MASTER shall have caused the capital of the COMPANY to be
increased by One-Hundred Eighteen Million Brazilian Reais (R$ 118,000,000.00)
through the capitalization of the COMPANY’s Profit Reserve as presented in its
balance sheet drawn up on December 31, 2012, as well as the relevant
capitalization to be registered with the Sisbacen System, such capitalization
and registration to occur no later than May 10, 2013;


(b)MASTER shall have completed, made legally effective and formalized its
capital reduction, through the relevant amendment to the Articles of
Association, duly filed with the relevant Board of Trade, as deliberated by the
Minutes of the 56th. Shareholders Resolution held on March 1st., 2013;


(c)MASTER shall have effected the payment in kind of the capital reduction
amount to its quotaholders, i.e., MERITOR BRAZIL and RANDON, by assigning and
transferring to them, proportionally to their respective equity participation,
the full title of all of the quotas held by MASTER in the corporate capital of
the COMPANY, such assignment and transfer through the appropriate amendment to
the Articles of Association of the COMPANY, duly filed with the relevant Board
of Trade, by virtue of which MERITOR BRAZIL shall have acquired the legitimate
ownership of the MERITOR BRAZIL Quotas;


(d)A decision by CADE’s General Superintendent Office clearing the transaction
contemplated in this Agreement shall have been issued and an additional
mandatory fifteen (15) day waiting period following publication of the decision
in the federal gazette shall have elapsed with no appeal by third parties or
request for further review by any of CADE’s Commissioners or, in case that an
appeal is filed or further review is requested, a definitive clearing decision
by CADE is rendered (the “Final CADE Receipt Day”); and


(e) The Parties shall have formalized the following interest on equity and
dividends distributions:


(i)Immediately after the signature of this Agreement, on the same day, the
COMPANY will declare the distribution of dividends and interest on equity for
its quotaholders correspondent to the COMPANY’s 2012 fiscal year, in total
amount of Sixteen Million Nine Hundred Seven-Teen Thousand Three Hundred Seventy
Brazilian Reais and Twenty-Two Cents (R$ 16,917,370.22) as follows:







--------------------------------------------------------------------------------



Quotaholder
Interest on Equity (R$)
Dividends (R$)
MASTER
7,124,521.79
1,871,628.17
HVS
3,207,689.43
842,667.35
RANDON
3,065,539.29
805,324.19



(ii)Immediately after the formalization of the item (i), on the same day, the
COMPANY will declare the distribution of interest on equity for its quotaholders
correspondent to the COMPANY’s 2013 first quarter results, in total amount of
Two Million Eight Hundred Two Thousand One Hundred Sixty Two Brazilian Reais and
Nineteen Cents (R$ 2,802,162.19) as follows:
 


Quotaholder
Interest on Equity (R$)
MASTER
 1,490,105.79
HVS
670,893.67
RANDON
641,162.73



(iii) MERITOR BRAZIL will receive indirectly through MASTER own distribution the
amount of Four Million Three Hundred Sixty Seven Thousand Five Hundred Twenty
Five Brazilian Reais and Fifty Two Cents (R$ 4,367,525.52). MASTER will declare
the distribution of interest on equity and dividend for its quotaholders
correspondent to the MASTER’s 2012 fiscal year and 2013 first quarter results
immediately after the formalization of the item (ii), on the same day.


(iv) The distributions mentioned in the precedent items (i), (ii) and (iii) will
be paid no earlier than the Final CADE Receipt Day and no later than two
business days prior to the Closing Date.


Section 4.2    Deliveries at Closing.
(a)     Documents to be delivered by Sellers.    At the Closing Date, the
following executed documents shall be delivered by Sellers to Purchaser:


(i) an amendment to the Articles of Association of the COMPANY, duly executed by
the Sellers, whereby all of the HVS Quotas are sold, assigned and transferred by
HVS to Purchaser, free and clear of all liens, claims, security interests,
pledges, charges, options, restrictions and encumbrances of whatever nature and
all of the MERITOR BRAZIL Quotas are sold, assigned and transferred by MERITOR
BRAZIL in the quantity and as they shall be received from MASTER in
consideration for the capital reduction referenced in Recital C hereof;


(ii) the Lease Agreement duly signed by MERITOR BRAZIL;





--------------------------------------------------------------------------------



(iii) any other instruments and documents necessary to validly and effectively
transfer to Purchaser good title to the Quotas and consummate the transactions
contemplated hereunder.


(iv) letters of resignation of the current members of the Consultative Board of
the COMPANY who have been appointed by Sellers pursuant to the terms of the
Joint Venture Agreement executed with the Purchaser;


(b) Documents to be delivered by Purchaser.    At the Closing Date, the
following events shall be carried out by Purchaser and the following documents
shall be executed by Purchaser and delivered to Sellers:
(i) the wire transfer for payment of the amount referred to in Section 2.2 (a)
shall have been effected by Purchaser to HVS, to the account indicated in
Section 2.3;


(ii) the wire transfer for payment of the amount referred to in Section 2.2 (b)
shall have been effected by Purchaser to MERITOR BRAZIL, to the account
indicated in Section 2.3;


(iii) Purchaser shall execute and deliver to Sellers the amendment to the
Articles of Association of the COMPANY mentioned in item (a)(i) above, whereby
all of the Quotas are sold, assigned and transferred to Purchaser by Sellers;


(iv) Purchaser shall have caused the COMPANY to execute and deliver to MERITOR
BRAZIL the Lease Agreement mentioned in item (a)(ii) above;


(v) Purchaser shall execute and deliver to Sellers any other instruments and
documents necessary to validly and effectively transfer good title to the Quotas
and consummate the transactions contemplated hereunder.




ARTICLE V


Section 5.1    No Liability and Indemnification by Sellers. As set forth in the
Recitals, the COMPANY is the result of a successful joint venture consummated
many years ago among MASTER, HVS, and the Purchaser. Through its direct and
indirect ownership (through MASTER) of a majority of the COMPANY’s quotas,
Purchaser has maintained effective corporate control and administration of the
COMPANY and has complete knowledge of the COMPANY’s affairs. As such, no further
representations and warranties are made by Sellers with respect to the COMPANY
related to the sale of Quotas contemplated herein other than those described in
Article III hereunder. Additionally, no liabilities and indemnification
obligations of any nature are assumed by Sellers hereunder as to the Purchaser
and/or the COMPANY (and any of its officers, directors, board members,
shareholders, representatives and employees), in connection with their past,
present and future activities and businesses, as well as with respect to any
third parties, irrespective of the period of time in which any such liabilities
or obligations may have arisen.



--------------------------------------------------------------------------------







ARTICLE VI


Section 6.1    Termination of JVA and Quotaholders Agreement. HVS, MASTER and
the Purchaser hereby expressly agree that the Joint Venture Agreement and the
Quotaholders Agreement executed on August 15th. 2002, which regulate the
relationship of such Parties as quotaholders of the COMPANY (hereinafter
referred to respectively as the “JVA” and “QA”) shall be deemed terminated upon
and as of the Closing. Upon the termination of the JVA and the QA their terms
will be superseded by this Agreement and its terms. Notwithstanding the
preceding sentence and as an exception, the JVA provisions 12.1 and 12.2
reproduced as Sections 6.2 and 6.2.1 below, shall remain valid and in force for
the respective periods established in each of such Sections.




Section 6.2    Protection of Information. The Parties shall, for a minimum of
five (5) years after the termination of the JVA, keep confidential all
proprietary business and technical information furnished to either of them or to
a related company of either of them or to the COMPANY by the other Party, or a
related company of the other Party. Neither Party shall, except with the written
consent of the other Parties, use, communicate or allow to be communicated
through the COMPANY or otherwise any such information to anyone except to the
COMPANY and its subcontractors and only to such extent as may be necessary for
the proper conduction of the business of the COMPANY. In order to be protectable
information it must be disclosed in writing or promptly confirmed in writing and
marked with an appropriate restrictive legend (“Confidential Information”).




Section 6.2.1. The foregoing restrictions shall not apply to information to the
extent that it:


(a)Is now in or later enters the public domain through no fault of the receiving
Party;


(b)Was already in the possession of the receiving Party at the time of receipt;


(c)Is received from a third party having obligations of confidentiality to the
disclosing Party; or


(d)Was independently developed by the receiving Party.









--------------------------------------------------------------------------------



Section 6.2.2. Injunctive Relief and Indemnification: Each of the Parties
understands and acknowledges that any disclosure or misappropriation of any of
the Confidential Information in violation of this Agreement may cause the
disclosing party irreparable harm, the amount of which may be difficult to
ascertain and, therefore, agrees that the disclosing party shall have the right
to apply to a court of competent jurisdiction seeking an order restraining any
such threatened or further disclosure or misappropriation and for such other
relief as the disclosing party shall deem appropriate, such right of the
disclosing party to be in addition to the remedies otherwise available to the
disclosing party under the law, including but not limited to losses and damages,
and without prejudice to the arbitration procedure herein established.


Section 6.3.    Intellectual Property/License.




(a)The Parties understand and agree that after the Closing Date, Purchaser and
its affiliates shall have on a royalty free basis a) the exclusive right to
make, use, or sell products utilizing or derived from the Suspensys IP in South
America and b) the non-exclusive right to make, use, or sell products utilizing
or derived from the Suspensys IP in the rest of the world except in North
America, India (except as set forth in (d) below) and Australia. During five
years after the Closing, the Purchaser agrees that it shall not and shall not
allow others to make, use, or sell products utilizing or derived from the
Suspensys IP in North America, India (except as set forth in (d) below) or
Australia, without prior written approval from HVS, and shall notify HVS if they
become aware of any such actions. After the five-year period the Purchaser and
its affiliates will be allowed to freely make, use, or sell products utilizing
or derived from the Suspensys IP in North America, India and Australia.




(b)The Parties understand and agree that after the Closing Date, HVS and its
affiliates shall have on a royalty free basis a) the exclusive right to make,
use, or sell products utilizing or derived from the Suspensys IP in North
America, India, and Australia and b) the non-exclusive right to make, use, or
sell products utilizing or derived from the Suspensys IP in the rest of the
world except in South America. During five years after the Closing HVS
specifically agrees that it shall not and shall not allow others to make, use,
or sell products utilizing or derived from the Suspensys IP in South America,
without prior written approval from Purchaser, and shall notify Purchaser and
the COMPANY if HVS becomes aware of any such actions. After the five-year period
the HVS and its affiliates will be allowed to freely make, use, or sell products
utilizing or derived from the Suspensys IP in South America.




(c)If HVS identifies an opportunity to utilize the Purchaser contributed or
COMPANY developed IP (“Non-HVS Based IP”) under the terms of Section 6.3(b), HVS
may request from COMPANY access to the Non-HVS Based IP for a specified purpose
(including country or region of production or sales, and the identification of
specific products to be offered).  Upon receipt of such request, COMPANY agrees
to meet with HVS and will discuss in good faith whether to grant such a
request.  If COMPANY agrees to grant the request, COMPANY



--------------------------------------------------------------------------------



agrees to provide access to the information required to enable HVS to fulfill
the purpose of the request.  The Parties agree to execute any and all documents
and agreements required by applicable law to ensure the use of Suspensys IP by
HVS as contemplated herein above.




(d)The COMPANY or the Purchaser will discuss in good faith a business
relationship (such as technical cooperation, alliance or joint venture) with
Automotive Axles Limited, in Mysore, Karnataka, India (“AAL”). If the COMPANY
and/or the Purchaser reach an agreement comprehending a business relationship
with AAL, the Purchaser and its affiliates will be allowed to freely make, use,
or sell products utilizing or derived from the Suspensys IP in India. If the
COMPANY and/or Purchaser do not reach an agreement with AAL, the COMPANY will
pay a mutually agreed upon commission to HVS on any product made or sold in
India markets during the five-year period mentioned in item (a) above.
 


Section 6.4.    Non competition. The Sellers undertake not to directly, compete
with the COMPANY and the Purchaser in South America for a period of five (5)
years after the Closing Date, with the exception of: (i) sales by Sellers to the
aftermarket (OES and independent aftermarket); and (ii) manufacture and/or sales
by Sellers of hubs and drums supplied as part of a non-trailer axle assembly
and/or distributed in the aftermarket. For purposes hereof, ‘compete’ means to
manufacture or sell, in South America, any products manufactured or sold by the
COMPANY on or before the Closing Date. In addition, solely for the purposes of
this Section 6.4, the term “Sellers” shall include Meritor, Inc. and any entity
now or hereafter, directly or indirectly controlled by Meritor, Inc.




Section 6.4.1. Notwithstanding anything in this Agreement to the contrary,
during the five-year non-competition period set forth in Section 6.4 above:


(a)The Sellers shall be able to acquire or form a joint venture with a party
having an interest in competing products in South America, provided that the
Seller entity in question must divest such interest in competing products within
eighteen (18) months thereafter. The COMPANY will be given the right of first
refusal to acquire the interest in competing products in South America. Nothing
in this Section 6.4.1. will prevent the Sellers from making an acquisition or
forming a joint venture which includes competing products outside South America;
and




(b)     The Sellers shall be able to make institutional investments in public
companies which have interests in competing products in South America, provided
the investment is financial in nature and not strategic (i.e., where no minority
shareholder rights exist and the investing party can not exert any management
control). Any such investment shall not be deemed a breach of the provisions
hereof;







--------------------------------------------------------------------------------









ARTICLE VII


Section 7.1    Other Agreements. MERITOR BRAZIL and the Purchaser, which terms
shall include, for purposes of this Section 7.1, all present and future
affiliates of either Party who may hereafter own any of the Quotas in the
COMPANY or MASTER currently held by such Party, as the sole owners of all the
quotas representing the total corporate capital of MASTER, hereby agree and
commit to approve the distribution of dividends representing 100% of MASTER’s
profits for the years of 2012, 2013 and 2014. The relevant payment of such
dividends shall occur in April of each subsequent year. This resolution shall be
ratified and implemented by MERITOR BRAZIL and the Purchaser through a proper
resolution of quotaholders of MASTER to be held before the Closing Date, and
properly registered before the competent Board of Trade. For purposes of this
Section 7.1 it is agreed that (i) the applicable dividends to be distributed for
the year 2013 shall be increased by the dividend amount distributed as part of
the Purchase Price as per Section 4.1.1(e)(iii) times 2.04082, and (ii) the term
dividends include interest on equity.




Section 7.2    Costs and Expenses. All legal, attorney’s fees and other costs
and expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the Party incurring such costs and
expenses, except that the fees to be paid to CADE by virtue of the notification
filing shall be borne by the Purchaser.




Section 7.3    Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given (i) if
personally delivered, on the date of actual receipt by the notified Party(ies),
or (ii) four days after mailing if mailed by certified or registered mail,
postage prepaid, return receipt requested, or (iii) two days after mailing if
sent by a recognized overnight courier (evidence of receipt required); or (iv)
on the day of transmission by fax, receipt of transmission required, at the
following addresses and/or numbers (or at such other address and/or numbers as
shall be given in writing by any Party to the others):




(a)If to MERITOR HEAVY VEHICLE SYSTEMS, LLC


Att. Vice President and Treasurer
2135 West Maple Road
Troy, Michigan 48084 U.S.A.
Fax number: +1 248 435 1393


(b)    If to MERITOR DO BRASIL SISTEMAS AUTOMOTIVOS LTDA.





--------------------------------------------------------------------------------



Att. Vice President, Commercial Truck & Aftermarket, South America
Rua Nathanael Tito Salmon, 409
CEP 06016-075
Osasco, São Paulo
Brazil
Fax number: + 55 11 3684-6579




(c)    If to RANDON S.A. IMPLEMENTOS E PARTICIPAÇÕES


At. Erino Tonon
Av. Abramo Randon, 770
Caxias do Sul, RS, Brazil
Fax number: +55 54 3239 2566


(d)    If to MASTER SISTEMAS AUTOMOTIVOS LTDA.


At. Alexandre Dorival Gazzi
Rua Atílio Andreazza, 3520
Caxias do Sul, RS, Brazil
Fax number: +55 54 3239 2566


(e)    If to SUSPENSYS SISTEMAS AUTOMOTIVOS LTDA.
 
At. Alexandre Dorival Gazzi
Av. Abramo Randon, 1262
Caxias do Sul, RS, Brazil
Fax number: +55 54 3239 2566




Section 7.4    Successors and Assigns. This Agreement shall be binding and for
the benefit of the Parties and their respective successors and permitted
assigns, provided however that any assignments of this Agreement or any rights
or obligations hereunder shall require prior written consent of the other
Parties.




Section 7.5    Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the Federative Republic of Brazil.




Section 7.6    Further Assurances. Each Party shall cooperate and take such
action as may be reasonably requested by another Party in order to carry out the
provisions and purposes of this Agreement and the transactions contemplated
hereby. In addition, each Party shall use its timely best efforts to complete,
or to assist any other Party to complete, any action required in order to
satisfy any of the conditions of Closing set forth herein.



--------------------------------------------------------------------------------







Section 7.7    Entire Agreement. This Agreement sets forth all of the premises,
covenants, agreements, conditions and undertakings between the Parties hereto
with respect to the subject matter hereof, and shall supersede all prior
agreements and understandings, oral or written with respect thereto, except as
set forth in Section 6.1. No provision of this Agreement shall be changed,
revoked or waived except by an instrument in writing duly signed by all Parties
or by duly authorized representatives thereof.


Section 7.8    Severability. If any provision of this Agreement shall be held to
be illegal, invalid or unenforceable, in whole or in part, the provision shall
apply with whatever deletion or modification is necessary so that the provision
is legal, valid and enforceable and gives effect to the commercial intention and
purposes of the Parties. The other provisions shall not be harmed as a
consequence thereof.
Section 7.9     Interpretations and Reasonableness. This Agreement has been
reviewed, negotiated and accepted by all Parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as fairly to
accomplish the purposes and intentions of all Parties hereto. Each of the
Parties confirms to have received independent legal advice related to all
matters herein and agrees that the provisions of this Agreement are fair and
reasonable.




Section 7.10    Irrevocability. This Agreement is executed by the Parties on an
irrevocable and irreversible basis, and the Parties hereby waive any and all
right to regret having entered into this Agreement.
    


Section 7.11    Language. This Agreement is executed both in English and
Portuguese languages. Should there be any discrepancy between the two languages,
the Portuguese version shall prevail. Notwithstanding, the Parties also agree
that the English version of this Agreement shall be a relevant element of
interpretation to ascertain the actual meaning and spirit desired by the Parties
upon the execution of this Agreement.




Section 7.12    Specific Performance. Each Party shall have the right to demand
the specific performance of any obligation undertaken by the other Party in this
Agreement, including, but without any limitation, the obligation set forth in
Section 7.1 hereof, according with the provisions of the Brazilian Code of Civil
Procedure, in particular those set forth in Sections 461, 632 et seq. In this
sense, the Parties acknowledge and agree that the payment of losses and damages
shall not constitute an adequate compensation for the violation of any
obligation assumed by any of the Parties herein and that the specific
performance of the obligations is a necessary legal remedy in addition to the
payment of losses and damages.







--------------------------------------------------------------------------------



Section 7.13    Capital Market Release. The Purchaser and Meritor, Inc. (as HVS
and MERITOR BRAZIL’s parent company) agree to issue press releases with respect
to the execution and delivery of this Agreement and the transactions
contemplated by this Agreement, which press releases will be substantially in
the form of the drafts previously approved by both such Parties on the date of
this Agreement, such approval not to be unreasonably withheld; provided,
however, that such Parties may make any such announcements or statements which
they have been advised by counsel may be required by applicable law, rule or
regulation (including stock exchange regulations) or where such consultation is
impracticable under the circumstances. In any event, any public announcement
subject to this Agreement which refers to the Purchase Price of, or
consideration for, the Quotas being purchased hereunder, must mention that the
aggregate purchase price of the transaction is US$195,000,000.00.


ARTICLE VIII


Section 8.1    Dispute Resolution. The Parties shall make their best efforts in
order to settle any disputes arising out of the execution, performance or
interpretation of this Agreement by means of bona fide negotiations. If, within
thirty (30) days of the receipt by any Party of a notice of dispute from any
other Parties (the “Notice of Dispute”), the Parties do not mutually agree on a
solution, then the dispute shall be settled by final and binding arbitration, as
provided below.
Section 8.1.1. Arbitration. The arbitration shall be conducted in accordance
with the rules of the CCBC, in force at the date of the request for arbitration.
The court of arbitration will be composed by three arbitrators, of which one
will be appointed by the requesting Party(ies) within 20 days of the request for
arbitration, one by the requested Party(ies) within 20 days of the request for
arbitration, and the third, who shall chair the arbitral tribunal, will be
chosen by the arbitrators appointed by the two Parties, within 20 days as of the
appointment of the later-appointed arbitrator, or in case the arbitrators are
incapable to appoint the third arbitrator, by the president of CCBC. Any
arbitrator not timely appointed shall be appointed by the CCBC. The seat of the
arbitration will be the city of Sao Paulo, State of Sao Paulo, Brazil. The
official language of the arbitration will be English. The award will be
pronounced in the Portuguese language and the arbitrators shall not decide based
on the equity principle. The arbitration award will be final and binding on the
Parties and their successors, and may be executed in any court having
jurisdiction thereof. The costs of the arbitration, including attorney’s fees,
shall be borne by the losing Party(ies), except if the Parties agree or the
arbitrators decide differently. In case that the arbitration decision is
partially favorable to any or all of the Parties involved in the arbitration,
the arbitrators shall allocate the arbitration costs between the losing Parties.
The Parties waive any right of appeal. Notwithstanding the provisions above, the
Parties elect the Courts of the city of São Paulo, State of São Paulo, as the
court with exclusive jurisdiction to obtain provisional reliefs, including
preliminary injunctions and interim measures, to protect rights prior to the
confirmation of the arbitral tribunal, as well as in other situations authorized
by Law No. 9,307/96. Even in cases in which a provisional relief has been
requested or obtained, the merit of the conflict shall always be decided by the
arbitrators. The Parties undertake not to disclose (and not to allow the
disclosure of) any information related to such arbitration (including
information regarding its existence), except if (i) the disclosure of such
information is required by law or regulation; (ii) the



--------------------------------------------------------------------------------



disclosure of such information is requested by a governmental authority or by
order of a court with competent jurisdiction; or (iii) such information are made
available to the general public by any means other than by disclosure by the
Parties or their respective affiliates. It is agreed that each Party may
disclose such information to its affiliates and representatives, and may discuss
such information with other parties and its representatives, limiting the access
to such information to the respective representatives that have the need to
examine them in good faith, and that have been informed by the respective Party
of the confidential nature of such information.














IN WITNESS WHEREOF, the Parties hereto execute this Agreement in five (5)
identical counterparts, along with the undersigned two (2) witnesses.




MERITOR HEAVY VEHICLE
SYSTEMS, LLC
By: /s/ Kevin Nowlan
Title: Vice President and CFO





MERITOR DO BRASIL SISTEMAS AUTOMOTIVOS LTDA.
By: /s/ Silvio Nogueira de Barros
Title: Director



By: /s/ Adalberto Vanderlei Momi
Title: Director





RANDON S.A. IMPLEMENTOS E PARTICIPAÇÕES
By: /s/ David Abramo Randon
Title: President

 

By: /s/ Erino Tonon
Title: Vice President




--------------------------------------------------------------------------------









MASTER SISTEMAS AUTOMOTIVOS LTDA.
By: /s/ Alexandre Dorival Gazzi
Title: CEO



By: /s/ Sérgio Luiz Onzi
Title: Director





SUSPENSYS SISTEMAS AUTOMOTIVOS LTDA.
By: /s/ Alexandre Dorival Gazzi
Title: CEO



By: /s/ Everton Marcelo Kuver
Title: Commercial Director



Witnesses:


1. /s/ Carl Douglas Anderson II
Name: Carl Douglas Anderson II
Passport No.- 457347616


2.
Name: /s/ Geraldo Santa Catarina
IdentityCard(RG):1009723501- SSP/RS
CPF/MF:




[signature Page of the Quota Purchase and Sale Agreement entered into April
29th, 2013]

























--------------------------------------------------------------------------------























































EXHIBIT I


FORM OF LEASE AGREEMENT
by and between




SUSPENSYS SISTEMAS
AUTOMOTIVOS LTDA.
and
MERITOR DO BRASIL SISTEMAS AUTOMOTIVOS LTDA.

